                               Case: 4:18-cr-00139-RWS-NAB Doc. #: 79-1 Filed: 11/28/18 Page: 1 of 3 PageID #: 592




Porter, Gene (USAMOW)

From:                       Pena, Jaime (USAEO)
Sent:                       Thursday, November 02, 2017 12:44 PM
To:                         Jensen, Jeff (USAMOE); Costantin, Carrie (USAMOE); Larson, Tom (USAMOW); Porter, Gene
                            (USAMOW); Becker, Tiffany (USAMOE); Walsh, Cari (USAMOW); Livingston, Gary (USAMOE);
                            Rodriguez, Christy (USAMOW)
Cc:                         Schools, Scott (ODAG) (JMD); Wilkinson, Monty (USAEO); Bell, Suzanne L. (USAEO); Macklin, Jay
                            (USAEO); Shea, Carol (USAEO)
Subject:                    FORMAL NOTICE: Office-wide. Recusal of the Eastern District of Missouri (REC-18-413)



MEMORANDUM FOR:

            Jeffrey B. Jensen
            United States Attorney
            Eastern District of Missouri

            Carrie Costantin
            First Assistant United States Attorney
            Eastern District of Missouri

            Thomas Larson
            Acting United States Attorney
            Western District of Missouri

            Gene Porter
            Criminal Chief
            Western District of Missouri

THROUGH: Scott Schools
         Associate Deputy Attorney General
         Office of the Deputy Attorney General

            Jay Macklin
            General Counsel
            Executive Office for United States Attorneys

FROM:       Jaime Pena
            Assistant United States Attorney
            Executive Office for United States Attorneys

RE:         Office-Wide Recusal of the Eastern District of Missouri from the investigation and prosecution
            involving United States v. Custom Ag. Commodities, et al. and related matters
            (GCO File No. REC-18-413)



                                                                        1

                                                                 Attachment 1
                                 Case: 4:18-cr-00139-RWS-NAB Doc. #: 79-1 Filed: 11/28/18 Page: 2 of 3 PageID #: 593




THIS IS FORMAL NOTICE that Scott Schools, Associate Deputy Attorney General (ADAG) has approved the
recusal of the entire United States Attorney's Office for the Eastern District of Missouri from the case, including the
investigation and prosecution, of United States v. Custom Ag. Commodities, et al~ and related matters. The ADAG
authorized this recusal in accordance with United States Attorneys' Manual (USAM) 3-2.170 and United States
Attorneys' Procedures (USAP) 3-2.170.001 based upon existing conflicts of interest or the appearance of conflicts of
interest pertaining to the matter.

ADAG Schools has assigned this matter to the Western District of Missouri and, pursuant to 28 U.S.C. § 515(a), has
directed and authorized Acting United States Attorney Thomas Larson or his successor to conduct any kind of legal
proceeding, civil or criminal, including grand jury proceedings and proceedings before magistrate judges, which the
United States Attorney for the Eastern District of Missouri is authorized by law to conduct regarding this matter, and
related matters. See USAP 3-2.170.001(6)(C)(2)(b) The ADAG has authorized the following Assistant United States
Attorneys and personnel from the Eastern District of Missouri to continue working on this matter under the direction of
the Western District of Missouri:

       AUSA Charles Birmingham
       AUSA Gil Sison
       Forfeiture AUSA Kyle Bateman
       IT Specialist-Litigation Beau Toth
       Legal Assistant Patricia Rockers
       Legal Assistant Julie Hurst

Each office should communicate directly with the other concerning transfer of information related to this matter in
accordance with the procedures outlined in USAP 3-2.170.001(6)(C)(2)(b)(3). The point of contact for the Western
District of Missouri is Criminal Division Chief Gene Porter, who can be reached at (816) 426-3122, and the point of
contact for the Eastern District of Missouri is First Assistant United States Attorney Carrie Costantin, who can be
reached at (314) 539-2200.

All Assistant United States Attorneys subsequently assigned to this matter must be appointed as Special Attorneys in
order to appear on behalf of the government in the Eastern District of Missouri. See USAM 3-2.300 and USAP 3-
2.170.001(6)(C)(2)(b). Please contact Nicole West, EOUSA Personnel Staff, Operations Division, at (202) 252-5325,
to obtain the appointment.

In accordance with USAP 3-2.l 70.001(6)(C)(2)(b)(3), any Special Attorney assigned the matter or case should sign any
pleadings or documents using the signature block of the Western District of Missouri, with the addition of the Attorney
General's name preceding that of the United States Attorney.

In the event that the Western District of Missouri wants to use AUSAs from the Eastern District of Missouri to assist it
in this matter(s), it must submit a request to General Counsel's Office, EOUSA, that includes (1) a detailed justification
of the need for the use of an AUSA, and (2) a detailed statement of the role the AUSA would play. ADAG Schools
retains the authority to approve/disapprove any such request.




                                                                           2
                                                      Case: 4:18-cr-00139-RWS-NAB Doc. #: 79-1 Filed: 11/28/18 Page: 3 of 3 PageID #: 594




 Porter. Gene (USAMOW)

 From:                                            Porter, Gene (USAMOW)
 Sent:                                            Thursday, November 02, 2017 4:40 PM
 To:                                              Larson, Tom (USAMOW); Ketchmark, David (USAMOW); Mahoney, Kate (USAMOW)
 Cc:                                              Rodriguez, Christy (USAMOW); Wright, Sherri (USAMOW); Miles, Megan (USAMOW); Costantin,
                                                  Carrie (USAMOE); Birmingham, Charles (USAMOE); Sison, Gilbert (USAMOE); Bateman, Kyle
                                                  (USAMOE)
 Subject:                                         FW: FORMAL NOTICE: Office-wide Recusal of the Eastern District of Missouri (REC-18-413)



 Please see the notice below for a new recusal case assigned to WDMO.

WDMO will provide a supervisory chain of command so the three EDMO AUSAs listed below (Charles
Birmingham, Gil Sison, and I<yle Bateman - who are excluded from the recusal that otherwise affects all other
lawyers in the EDMO USAO) can continue to be the line prosecutors working this case.




 Per the terms of the recusal notice, all three of the EDMO AUSAs· need to be appointed as Special Attorneys in
 order to appear on bel1alf of the government in the Eastern District of Missouri. See USAM 3-2.300 and USAP 3-
 2.170.001 (6)(C)(2)(b).

  WDMO AUSA I<ate Mahoney, the Chief of the Fraud and Public Corruption Unit in WDMO, will be the first
  line supervisor of the three EDMO line attorneys. Accordingly, she too needs to be appointed as a Special
· Attorney in the same manner as the three EDMO AUSAs.

 Rosie - would you please contact Nicole West, EOUS.l\ Personnel Staff, Operations Division, at (202) 252-5325,
 to obtain the appointments for all four AUSAs - WDMO .lt\.USA I<ate Mahoney as well as the three EDMO
 AUSAs.

                                                                                                                                                                                    e



 Will keep Tom informed on all significant developments as they arise in the recusal case.

 Let me know if you have any questions.

 Gene

Cene Porter I Criminal Division Chief I United States Attorney's Office I Western District of Missouri I 400 East 9th St, Suite 5510, Kansas City, MO 64106 I 2: (816) 426-3122   I ~: (816) 426-
42101 ig): Gene.Porter@usdoj.gov




                                                                                              1
